Exhibit 10.16

EXECUTION COPY

AMENDMENT NO. 8 TO THE

LOAN AND SECURITY AGREEMENT

Dated as of March 18, 2009

AMENDMENT NO. 8 TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”) by and
between Residential Funding Company, LLC, a Delaware limited liability company,
as borrower (“RFC”), GMAC Mortgage, LLC, a Delaware limited liability company,
as borrower (“GMAC Mortgage” and together with RFC, each a “Borrower” and
collectively, the “Borrowers”), Residential Capital, LLC, a Delaware limited
liability company, as guarantor (the “Guarantor”) and GMAC LLC, a Delaware
limited liability company, as lender (the “Lender”).

PRELIMINARY STATEMENTS:

(1) The Borrowers and the Lender have entered into a Loan and Security Agreement
dated as of April 18, 2008 (the “Loan and Security Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Loan and Security Agreement.

(2) The Borrowers and the Lender have entered into an Amendment No. 1 to the
Loan and Security Agreement dated May 21, 2008.

(3) The Borrowers and the Lender have entered into an Amendment No. 2 to the
Loan and Security Agreement dated May 22, 2008.

(4) The Borrowers and the Lender have entered into an Amendment No. 3 to the
Loan and Security Agreement dated June 2, 2008.

(5) The Borrowers and the Lender have entered into an Amendment No. 4 to the
Loan and Security Agreement dated July 25, 2008.

(6) The Borrowers and the Lender have entered into an Amendment No. 5 to the
Loan and Security Agreement dated October 3, 2008.

(7) The Borrowers, the Guarantor and the Lender have entered into an Amendment
No. 6 to the Loan and Security Agreement dated October 17, 2008.

(8) The Borrowers, the Guarantor and the Lender have entered into an Amendment
No. 7 to the Loan and Security Agreement dated December 10, 2008.

(9) The Guarantor executed a guarantee (the “Guarantee”) dated as of April 18,
2008 in favor of the Lender in connection with the Loan and Security Agreement.

(10) The Borrowers have requested the Lender to amend, and the Lender has agreed
to amend, the Loan and Security Agreement on the terms and conditions set forth
herein, and the Guarantor has agreed to be a party to this Amendment.

 

     

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Loan and Security Agreement. The Loan and Security
Agreement is, effective as of the date hereof, hereby amended as follows:

(a) Section 4.01 of the Loan and Security Agreement is hereby amended and
restated in full to read as follows:

“Security Interest. As security for the prompt payment and performance of
(a) all of its obligations hereunder, under the Note and under the other
Facility Documents, (b) all “Obligations” as defined in the November Loan
Agreement and (c) all obligations, indebtedness and liabilities of the ResCap
Counterparties under the Master Netting Agreement or other Derivative Documents
(collectively, the “Secured Obligations”), each Borrower hereby assigns and
pledges to the Lender, and grants a security interest to the Lender in, all of
such Borrower’s right, title and interest, in, to, and under, whether now owned
or hereafter acquired, in all of the following, whether now or hereafter
existing and wherever located: (i) the Servicing Rights whether or not yet
accrued, earned, due or payable as well as all other present and future rights
and interests of such Borrower in such Servicing Rights, (ii) the Collection
Accounts, (iii) the Servicing Contracts and all rights and claims thereunder,
(iv) all books and records, including computer disks and other records, related
to the foregoing (but excluding computer programs), (v) any Additional
Collateral pledged from time to time pursuant to Section 2.08(b), and (vi) all
monies due or to become due with respect to the foregoing and all proceeds of
the foregoing, but with respect to (i)-(v) above specifically excluding the
Excluded Collateral (all of the foregoing, collectively, the “Collateral“).”

(b) Section 8.01(e) of the Loan and Security Agreement is hereby amended and
restated in full to read as follows:

“(e) (i) an “Event of Default” or “Termination Event” shall have occurred under
any Derivative Agreement (as such terms are defined in the applicable Derivative
Agreement), (ii) a “Default” shall have occurred under the Master Netting
Agreement (as such term is defined in the Master Netting Agreement) or (iii) an
“Event of Default” shall have occurred under any Facility Document (as such term
is defined in the November Loan Agreement).”

(c) The definition of “Facility Documents” in Schedule I of the Loan and
Security Agreement is hereby amended by adding the phrase “the Omnibus Security
Agreement” immediately after the phrase “the Account Control Agreement”.

(d) The definition of “Loan Repayment Date” in Schedule I of the Loan and
Security Agreement is hereby amended by deleting “May 1, 2009” and replacing it
with “June 30, 2009”.

 

   2   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

(e) Schedule I of the Loan and Security Agreement is hereby amended to add the
following definition in proper alphabetical order:

“Derivative Agreement” means (a) each agreement identified on Schedule X to the
Omnibus Security Agreement and (b) each additional agreement between GMAC IM and
any ResCap Counterparty that governs one or more Derivative Transactions entered
into by GMAC IM and such ResCap Counterparty, which agreement shall consist of
(i) a “Master Agreement” in a form published by the International Swaps and
Derivatives Association, Inc., together with a “Schedule” thereto, each
“Confirmation” thereunder confirming the specific terms of each such Derivative
Transaction and each “Credit Support Annex” related to such Derivative
Transaction or (ii) a “Master Securities Forward Transaction Agreement,”
together with any applicable “Annexes” thereto and each “Confirmation”
thereunder confirming the specific terms of such Derivative Transaction.

“Derivative Documents” shall mean (i) the Derivative Agreements; (ii) the Master
Netting Agreement and (iii) the Omnibus Security Agreement.

“Derivative Transaction” means each interest rate swap, interest rate cap,
currency swap, securities forward, “TBA” or other similar transaction between
GMAC IM and one or more ResCap Counterparties that is entered into pursuant to
and governed by a Derivative Agreement.

“GMAC IM” means GMAC Investment Management LLC, a Delaware limited liability
company.

“Master Netting Agreement” means the Guarantee and Master Netting Agreement
dated as of March 18, 2009 among GMAC IM, GMAC LLC and the ResCap
Counterparties, as amended or modified from time to time.

“November Loan Agreement” means the Loan Agreement, dated as of November 20,
2008 among RFC Asset Holdings II, LLC, Passive Asset Transactions, LLC, as
borrowers, ResCap, RFC, and GMAC Mortgage, as guarantors, and GMAC LLC, as
Lender Agent and Initial Lender, and certain other financial institutions and
persons from time to time party thereto as lenders, as amended or modified from
time to time.”

“Omnibus Agent” means GMAC, in its capacity as Omnibus Agent pursuant to the
Omnibus Security Agreement.”

“Omnibus Security Agreement” means the Omnibus Security and Pledge Agreement and
Irrevocable Proxy, dated as of March 18, 2009 among the Obligors, GMAC IM and
GMAC LLC as Omnibus Agent, Lender Agent under the November Loan Agreement, as
Lender under this Agreement and as a Secured Party, as amended or modified from
time to time.”

“ResCap Counterparty” means ResCap, RFC and/or GMAC Mortgage, as counterparty
under a Derivative Transaction, and any successors or assigns.

 

   3   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

(f) Schedule II of the Loan and Security Agreement is hereby amended to add the
following thereto:

All mortgage loans which either of the Borrowers is obligated to perform
collection, enforcement or foreclosure services with respect to, or to maintain
and remit any funds collected from persons obligated on any mortgage loan or
pool of mortgage loans, pursuant to any agreement, whether titled a “servicing
agreement,” a “pooling and servicing agreement,” a “sale and servicing
agreement, but excluding any such agreements (a) entered into with the
Government National Mortgage Association, the Federal National Mortgage
Association, or the Federal Home Loan Mortgage Corporation, (b) identifying
mortgage loans or pools of mortgage loans owned by either of the Borrowers or
(c) identifying any mortgage loans or pools of mortgage loans transferred
(whether absolutely or for security) pursuant to a master repurchase agreement
to which either of the Borrowers is a party.

SECTION 2. Effectiveness. This Amendment and the provisions contained herein
shall become effective as of the date first above written.

SECTION 3. Representations and Warranties of the Borrowers and the Guarantor.
The Borrowers and the Guarantor each represents and warrants as follows:

(a) It is a limited liability company duly organized or formed, validly existing
and in good standing under the laws of Delaware.

(b) The execution, delivery and performance by it of this Amendment and (as
applicable) the Loan and Security Agreement, as amended hereby, or the Guarantee
and the consummation of the transactions contemplated hereby and thereby will
not conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice, lapse of time or both) a default under
its organizational documents, or any material indenture, loan agreement,
mortgage, deed of trust, or other material agreement or interest to which it is
a party or by which it is otherwise bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, loan agreement, mortgage, deed of trust, or other agreement or
instrument, other than this Agreement, or violate any Requirements of Law
applicable to it of any Governmental Authority having jurisdiction over it or
any of its properties if such violation, individually, or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with execution, delivery or performance by
it of this Amendment and (as applicable) the Loan and Security Agreement, as
amended hereby, and the Guarantee.

 

   4   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

(d) This Amendment has been duly executed and delivered by it. This Amendment
and (as applicable) the Loan and Security Agreement, as amended hereby, and the
Guarantee constitute, its legal, valid and binding obligations enforceable
against it in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) There are no proceedings or investigations pending, or to the best of its
knowledge threatened in writing, against it before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(i) asserting the invalidity of any Facility Document, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Facility
Document, or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

(f) The representations and warranties contained in the Guarantee (in the case
of the Guarantor) or Section 6.01 of the Loan and Security Agreement, as amended
hereby (in the case of the Borrowers), are true and correct as if made on the
date hereof, except to the extent they expressly relate to an earlier date.

(g) No event has occurred and is continuing that constitutes a Default.

SECTION 4. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Loan and Security
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan and Security Agreement, and each reference in the Note,
the Guarantee and the other Facility Documents to “the Loan and Security
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Loan and Security Agreement, shall mean and be a reference to the Loan and
Security Agreement, as amended by this Amendment and all prior amendments
referenced in this Amendment.

 

  (b) The Loan and Security Agreement, the Guarantee, the Note and the other
Facility Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

 

  (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of Facility Documents, nor constitute a waiver of
any provision of any of the Facility Documents.

 

   5   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 5. Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Amendment and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan and Security Agreement, the Guarantee or the other Facility Documents with
respect to the execution of this Amendment.

SECTION 6. Reservation of Rights. The Borrowers and the Guarantor each hereby
acknowledge and agree that neither this Amendment nor the making of any Loan by
the Lender and the Lender’s consent thereto either before or after the date
hereof shall constitute (w) an approval of the accuracy of all or any portion of
any Borrower Funding Request, (x) a waiver or forbearance by the Lender or any
of the Facility Documents, except as expressly set forth herein, (y) the
acceptance by the Lender of any course of conduct by either Borrower, the
Guarantor or any other Person or (z) an agreement by the Lender to amend any of
the Facility Documents without all required approvals. The Borrowers each hereby
further acknowledge and agree that the Lender reserves all rights, remedies and
options under the Facility Documents to require either Borrower to satisfy in
all respects the conditions relating to the making of any Loan under the Loan
and Security Agreement and each Borrower and the Guarantor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

SECTION 7. Confirmation of the Facility Documents. The Borrowers and the
Guarantor each hereby acknowledge and agree that the Loan and Security Agreement
(as herein amended) the Guarantee and each other Facility Document are each
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms. Without limiting the foregoing, each
Borrower ratifies and reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest is a first
priority perfected security interest securing all Obligations and the Borrowers
and the Guarantor each ratifies and reaffirms all of its other obligations under
the Facility Documents executed and delivered by it. As of the date hereof, each
reference in the Loan and Security Agreement to “this Agreement” shall mean the
Loan and Security Agreement as amended by this Amendment, and as hereinafter
amended or restated.

SECTION 8. Amendments to Account Control Agreements. Each Borrower covenants and
agrees to deliver to the Omnibus Agent no later than April 15, 2009 fully
executed and delivered amendments to each Account Control Agreement necessary to
provide that the Omnibus Agent shall be a secured party thereunder, which
amendments shall be in form and substance reasonably acceptable to the Lender.

SECTION 9. Additional Collateral. The Borrowers hereby acknowledge and agree
that none of the Collateral subject to the lien of the Omnibus Security
Agreement shall constitute “Additional Collateral” as defined in the Loan
Agreement.

SECTION 10. Consent to Security Interest. Each of the Borrowers, the Guarantor
and the Lender hereby consent to the creation and existence of the security
interests in the Collateral created by the Omnibus Security Agreement.

 

   6   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 12. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK OBLIGATION LAW, WHICH BY ITS TERMS APPLIES TO THIS
AGREEMENT). EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS
BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT,
OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS
RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO
ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO
THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO
TO BRING SUIT IN THE COURTS OF ANY JURISDICTION.

SECTION 13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 14. Entire Agreement. This Amendment, the Loan and Security Agreement
and the other Facility Documents embody the entire agreement and understanding
of the parties hereto and supersede any and all prior agreements, arrangements
and understanding relating to the matters provided for herein.

SECTION 15. Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment.

 

   7   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 16. Severability. If any provision of this Amendment, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Amendment, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Amendment so long as this Amendment, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Amendment
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   8   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GMAC LLC a Delaware limited liability company By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer

 

   S-1   

Amendment No. 8

to Loan and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC

a Delaware limited liability company

as Guarantor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

RESIDENTIAL FUNDING COMPANY, LLC

a Delaware limited liability company

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

GMAC MORTGAGE, LLC

a Delaware limited liability company

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Amendment No. 8

to Loan and Security Agreement